Citation Nr: 0939044	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
status post arthroscopic surgery, secondary to an already 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As support for his claim, the Veteran and his wife testified 
at a videoconference hearing in May 2009 before the 
undersigned Veterans Law Judge of the Board.  Following the 
hearing, the record was held open for 60 days to allow the 
Veteran time to submit additional medical evidence, which he 
did in July 2009.

Since, however, the claim must be further developed, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

Service connection is already in effect for a scar on the 
medial portion of the Veteran's left leg (shin), as a 
residual of a shrapnel wound he sustained in Vietnam.  In 
this appeal he is trying to also establish service connection 
for additional disability involving his left knee, and he is 
claiming this additional disability is secondary to his 
already service-connected right knee disability.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999).

The Veteran's VA medical records show he has received 
treatment for symptoms affecting his left knee, primarily 
pain and swelling.  A magnetic resonance imaging (MRI) of 
this knee in May 2005 revealed:  1) a complex undersurface 
tear of the body of the posterior horn of the medial 
meniscus, extending into the root; 2) a small undersurface 
tear of the body of the lateral meniscus; 3) small joint 
effusion; 4) intermediate to high-grade chondromalacia 
involving the medial femoral condyle and medial trochlea, 5) 
Baker's cyst; and 6) varicosities.

The Veteran underwent arthroscopic surgery on his left knee 
in November 2005 to repair the torn meniscus cartilage.

Since the surgery, the Veteran reportedly has continued to 
experience pain in this knee, and a more recent MRI in March 
2008 showed the history of the partial meniscectomy.  
Comparison was made with a prior MRI in October 2006.  
There were stable changes after the partial meniscectomy with 
stable high-grade chondromalacia in the medial joint 
compartment.  There also was a stable small undersurface tear 
at the body of the lateral meniscus and stable joint effusion 
and small popliteal cyst.

So there is competent medical evidence the Veteran has this 
claimed left knee disability (that is, in addition to the 
already service-connected shrapnel wound scar on his left 
shin).  The Board also sees that he has right knee disability 
that is already service connected.  He has a 10 percent 
rating for a shrapnel wound of his right leg with retained 
foreign body and a separate 10 percent rating for 
chondromalacia of the patella of the right knee with medial 
meniscus tear, sprain of the medial collateral ligament, and 
Baker's cyst.  Consequently, the determinative issue 
is whether his left knee disability is least partly 
attributable to his already 
service-connected right knee disability.  And, again, medical 
nexus evidence is needed to establish this cause-and-effect 
correlation.  See Velez v. West, 11 Vet. App. 148, 158 
(1998).



Concerning this purported relationship, the Veteran asserts 
that his left knee disability is the result of having to 
constantly alter his gait due to the functional impairment 
from his service-connected right knee disability.  He further 
asserts that, because of his right knee disability, he fell 
and injured his left knee and had to undergo the arthroscopic 
surgery mentioned on his left knee, and that he continues to 
have residual problems with this knee despite that procedure.

A VA nurse practitioner that examined the Veteran in February 
2003, so at least two years before the arthroscopic surgery 
mentioned, indicated in her diagnostic assessment that the 
Veteran's left knee pain "may be" secondary to favoring his 
right leg.  This evidence suggests a correlation between the 
left knee pain and service-connected right knee disability, 
but only in equivocal terms.  While an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, an opinion phrased in terms tantamount to 
saying a condition "may be" related to service (or, here, a 
service-connected disability) is an insufficient basis for an 
award of service connection because this is for all intents 
and purposes just like saying the condition in question just 
as well "may or may not be" related to service 
(or to a service-connected disability).  Obert v. Brown, 5 
Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 
11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

The suggestion of this possible correlation between the left 
knee disability and the service-connected right knee 
disability, though not sufficiently definitive to grant 
secondary service connection, is nonetheless reason to 
schedule the Veteran for a VA examination for a medical nexus 
opinion on this determinative issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not (meaning 50 percent or 
more probable) that his current left knee 
disability is secondary to his already 
service-connected right knee disability.  
This causal link is established if the 
left knee disability is proximately due 
to, the result of, or chronically 
aggravated by the already service-
connected right knee disability, so an 
opinion is needed on all of these 
possibilities.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for review of the 
pertinent medical and other history.

When notifying the Veteran of his 
scheduled VA examination, advise him that 
his failure to report for this 
examination, without good cause, may have 
detrimental consequences on his pending 
claim for service connection.  See 38 
C.F.R. § 3.655.



2.  Then readjudicate the claim in light 
of all additional evidence obtained since 
the statement of the case (SOC).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


